Smith, J.
A jury found Dorrine Amescua and Wayne Menard guilty of assault with intent to commit robbery. Appealing, they assert insufficiency of the evidence to support the verdicts.
The victim, Thomas Neu, Jr., an epileptic, was visiting in Scottsbluff on' May 22, 1970, where Menard, his nephew, resided. The two men, Dorrine,' and -Phyllis Kills Small, now deceased, during the day were drinking intoxicating liquor excessively.' When Neu walked out the rear door of a tavern, these event?, according to him and a neighbor lady, occurred. Dorrine, Phyllis, and Menard- suddenly attacked him. Menard' and Dorrine beat him with their fists.' The' two womén rifled his pockets. The assailants then returned to the tavern, leaving Neu in an injured condition on the ground. The events were unrelated to epilepsy. ‘
Neu crawled to the front sidewalk. There police officers answering a call found him semiconscious with bloody .clothing, bloody nose;- and a'deep slash between two fingers. ■ ■
*380Conflicting testimony was given by Dorrine, her husband, Phyllis, and Menard as follows: Neu was ordered out of the tavern for disorderly conduct. The four were helping him out the rear door when Neu suffered an epileptic seizure. Menard unsuccessfully looked for medication by passing his hands over the outside of Neu’s pockets. No one hit Neu. No hand went inside any of his .pockets.
Evidence is sufficient to sustain a verdict of guilty in a criminal prosecution only when the jury could properly find guilt beyond a reasonable doubt. State v. Leary, 185 Neb. 76, 173 N. W. 2d 520 (1970). The evidence is sufficient to sustain the verdicts against Dorrine and Menard.
The judgments are affirmed.
Affirmed.